Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment received 6/20/2022, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 
Response to Amendment
3.	The terminal disclaimer received 6/20/2000 has been approved and overcomes the previous double patenting rejection. The double patenting rejection is withdrawn.
4.	Claims 1, 10 and 15 are amended to include newly added features. The previous combination of the instant application’s disclosed prior art, Bukkfejes and Ann discloses the switch signal for selecting an antenna and using the antennas in an antenna diversity system as stated in the previous final office action. Applicant states, on page 8 of the remarks filed 6/20/2022, there is no showing that Ann uses one antenna at a given time. However, the combination does disclose using one antenna as well as additional antennas in an antenna diversity configuration. Though the claims do not explicitly recite using only one antenna or use only one antenna at a given time, the rejections of the claims stated below address this implicit feature in view of applicant’s remarks.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 6, 7, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the instant application’s disclosed prior art (specifically figures 1 and 2) in view of Watanabe (US 2015/0207553).
	Regarding claim 1, the instant application’s disclosed prior art discloses an apparatus (Figures 1 and 2), comprising: 
a radio-frequency (RF) receiver for receiving an RF signal using an antenna (Figure 1), the RF receiver comprising: 
a demodulator using one antenna to provide the input signal to the demodulator (Figure 1: DEMOD); and 
a carrier frequency offset (CFO) correction circuit that uses an estimation of the carrier frequency offset to remove the carrier frequency offset (Figures 1 and 2: CFO Estimation and CFO removal).  
The instant application’s disclosed prior art discloses only one antenna for receiving the RF signal. The instant application’s disclosed prior art does not disclose selecting only one antenna from a plurality of antennas in an antenna diversity configuration.
Watanabe discloses the circuit shown in figure 1. Watanabe discloses if the received power is reduced due to fading, a problem arises in that the performance of demodulation of the received signal deteriorates. One technique to solve this problem is a diversity technique. Various diversity techniques are present and one of them is an antenna selection diversity technique, in which one antenna is selected from among the plurality of antennas. With this antenna selection diversity technique, when a signal is received, an antenna having excellent propagation path characteristics is selected to receive the signal, improving the communication quality. This is discussed in paragraph 0003 of Watanabe. The demodulator will comprise at least the demodulation unit 700, preamble processing unit 800, reception control unit 900 and frame detection unit 110 shown in figure 1. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antenna diversity configuration of Watanabe and the receiver of the instant application’s disclosed prior art to use an antenna having excellent propagation path characteristics, improving the communication quality.
Regarding claim 2, the combination discloses wherein the CFO correction circuit comprises a CFO estimation circuit to provide the estimation of the carrier frequency offset (the instant application’s disclosed prior art: figures 1 and 2: CFO estimation.).  
Regarding claim 6, the combination discloses wherein the CFO estimation circuit comprises a first averaging circuit, a phase to frequency converter circuit coupled to the first averaging circuit, a second averaging circuit coupled to the phase to frequency converter circuit, a Coordinate Rotation Digital Computer (Cordic) coupled to the second averaging circuit, and an exponentiation circuit coupled to the Cordic (the instant application’s disclosed prior art: figure 2: The average, the phase to frequency converter, the second average, the CORDIC and the exponential circuit.).
Regarding claim 7, the combination discloses wherein the CFO removal circuit comprises a multiplier that multiplies in-phase (I) and quadrature (Q) input signals with an output of the CFO estimation circuit (the instant application’s disclosed prior art: figures 1 and 2: CFO removal.).  
Regarding claim 15, the instant application’s disclosed prior art discloses a method of correcting a carrier frequency offset (CFO) in a radio-frequency (RF) receiver using an antenna (Figures 1: the antenna), the method comprising: using a demodulator to receive the RF receiver from one antenna (Figure 1: DEMOD); and using a CFO correction circuit to estimate the carrier frequency offset to remove the carrier frequency offset (Figures 1 and 2: CFO estimation and CFO removal). 
The instant application’s disclosed prior art discloses only one antenna for receiving the RF signal. The instant application’s disclosed prior art does not disclose selecting only one antenna from a plurality of antennas in an antenna diversity configuration.
Watanabe discloses the circuit shown in figure 1. Watanabe discloses if the received power is reduced due to fading, a problem arises in that the performance of demodulation of the received signal deteriorates. One technique to solve this problem is a diversity technique. Various diversity techniques are present and one of them is an antenna selection diversity technique, in which one antenna is selected from among the plurality of antennas. With this antenna selection diversity technique, when a signal is received, an antenna having excellent propagation path characteristics is selected to receive the signal, improving the communication quality. This is discussed in paragraph 0003 of Watanabe. The demodulator will comprise at least the demodulation unit 700, preamble processing unit 800, reception control unit 900 and frame detection unit 110 shown in figure 1. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antenna diversity configuration of Watanabe and the receiver of the instant application’s disclosed prior art to use an antenna having excellent propagation path characteristics, improving the communication quality.
Regarding claim 16, the combination discloses wherein using the CFO correction circuit further comprises using a CFO estimation circuit to provide the estimation of the carrier frequency offset (the instant application’s disclosed prior art: figures 1 and 2: CFO estimation.). 
Regarding claim 20, the combination discloses wherein using the CFO correction circuit further comprises using a CFO removal circuit to remove the carrier frequency offset (the instant application’s disclosed prior art: figures 1 and 2: CFO removal.).

6.	Claims 3-5, 10-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the instant application’s disclosed prior art (specifically figures 1 and 2) in view of Watanabe (US 2015/0207553) further in view of Bukkfejes et al (US 2014/0269389).
Regarding claim 3, the combination of the instant application’s disclosed prior art and Watanabe discloses the receiver stated above. The combination does not disclose wherein the CFO correction circuit further comprises a phase difference estimation (PDE) circuit to provide the estimation of phase differences.
Bukkfejes discloses a CFO circuit that uses an estimation of phase differences to remove the carrier frequency offset (Paragraph 0011: Providing an antenna array having a plurality of antennas, an antenna switch coupled to the plurality of antennas, demodulating a plurality of packets received on at least one of the antenna elements, switching between the plurality of antenna elements to determine residual carrier frequency offsets (CFO), and compensating for the residual CFO. Paragraph 0013: the receiver determines a phase difference between the received symbol and a reconstructed phase of a signal from the transmitter.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bukkfejes into the apparatus of the combination of the instant application’s disclosed prior art and Watanabe. The components operate in substantially the same manner and would yield predictable results. The use of the phase difference will allow downstream calculations to take place correctly and to accomplish the needs recited in paragraph 0004.
Regarding claim 4, the combination discloses wherein the CFO correction circuit further comprises a phase difference removal (PDR) circuit coupled to the PDE circuit (Bukkfejes: Paragraph 0013: the receiver determines a phase difference between the received symbol and a reconstructed phase of a signal from the transmitter.).  
Regarding claim 5, the combination discloses wherein the CFO correction circuit further comprises a CFO removal circuit to remove the carrier frequency offset (the instant application’s disclosed prior art: figures 1 and 2: CFO removal.). 
Regarding claim 10, the instant application’s disclosed prior art discloses an apparatus (Figures 1 and 2), comprising: 
a radio-frequency (RF) receiver for receiving an RF signal using an antenna (Figures 1 and 2), the RF receiver comprising: 
a demodulator to demodulate a received signal from the antenna (Figure 1: DEMOD); 
a carrier-frequency-offset (CFO) estimation circuit to use the output signal of the PDR circuit to provide an estimation of a carrier frequency offset (Figures 1 and 2: CFO estimation); and 
a CFO removal circuit to use the estimation of the carrier frequency offset to remove the carrier frequency offset (Figures 1 and 2: CFO removal).  
The instant application’s disclosed prior art discloses only one antenna for receiving the RF signal. The instant application’s disclosed prior art does not disclose selecting only one antenna from a plurality of antennas in an antenna diversity configuration.
Watanabe discloses the circuit shown in figure 1. Watanabe discloses if the received power is reduced due to fading, a problem arises in that the performance of demodulation of the received signal deteriorates. One technique to solve this problem is a diversity technique. Various diversity techniques are present and one of them is an antenna selection diversity technique, in which one antenna is selected from among the plurality of antennas. With this antenna selection diversity technique, when a signal is received, an antenna having excellent propagation path characteristics is selected to receive the signal, improving the communication quality. This is discussed in paragraph 0003 of Watanabe. The demodulator will comprise at least the demodulation unit 700, preamble processing unit 800, reception control unit 900 and frame detection unit 110 shown in figure 1. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antenna diversity configuration of Watanabe and the receiver of the instant application’s disclosed prior art to use an antenna having excellent propagation path characteristics, improving the communication quality.
The combination of the instant application’s disclosed prior art and Watanabe does not disclose phase difference estimation and removal circuits.
Bukkfejes discloses phase difference estimation and removal circuits (Paragraph 0011: Providing an antenna array having a plurality of antennas, an antenna switch coupled to the plurality of antennas, demodulating a plurality of packets received on at least one of the antenna elements, switching between the plurality of antenna elements to determine residual carrier frequency offsets (CFO), and compensating for the residual CFO. Paragraph 0013: the receiver determines a phase difference between the received symbol and a reconstructed phase of a signal from the transmitter. The CFO correction circuit uses the switch signal since the switch signal controls which antenna is selected. The downstream elements then use that received signal to carry out the corresponding functions.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bukkfejes into the apparatus of the combination of the instant application’s disclosed prior art and Watanabe. The use of the phase difference will allow downstream calculations to take place correctly and to accomplish the needs recited in paragraph 0004.
Regarding claim 11, the combination discloses wherein an input of the CFO removal circuit is coupled to an output of the CFO estimation circuit (the instant application’s disclosed prior art: figures 1 and 2).  
Regarding claim 12, the combination discloses wherein the output signal of the PDR circuit drives an input of the CFO estimation circuit (the instant application’s disclosed prior art: figures 1 and 2. Bukkfejes: Paragraph 0013: the receiver determines a phase difference between the received symbol and a reconstructed phase of a signal from the transmitter.).    
Regarding claim 17, the combination of the instant application’s disclosed prior art and Watanabe discloses the method stated above. The combination does not disclose wherein using the CFO correction circuit further comprises using a phase difference estimation (PDE) circuit to provide the estimation of phase differences. Bukkfejes discloses a CFO circuit that uses an estimation of phase differences to remove the carrier frequency offset (Paragraph 0011: Providing an antenna array having a plurality of antennas, an antenna switch coupled to the plurality of antennas, demodulating a plurality of packets received on at least one of the antenna elements, switching between the plurality of antenna elements to determine residual carrier frequency offsets (CFO), and compensating for the residual CFO. Paragraph 0013: the receiver determines a phase difference between the received symbol and a reconstructed phase of a signal from the transmitter.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bukkfejes into the combination of the instant application’s disclosed prior art and Watanabe. The components operate in substantially the same manner and would yield predictable results. The use of the phase difference will allow downstream calculations to take place correctly and to accomplish the needs recited in paragraph 0004.
Regarding claim 18, the combination discloses wherein using the CFO correction circuit further comprises using a phase difference removal (PDR) to remove phase differences (Bukkfejes: Paragraph 0013: the receiver determines a phase difference between the received symbol and a reconstructed phase of a signal from the transmitter.).  

Allowable Subject Matter
7.	Claims 8, 9, 13, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/1/2022